MEMORANDUM **
Alfred Banks appeals pro se the district court’s pre-filing review order and the district court’s denial of Banks’ request to file a complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion. De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990); Cf. Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990). We affirm.
An order restricting future court filings must comply with the following requirements: (1) the plaintiff must be given notice and the opportunity to oppose entry of the order, (2) the district court must indicate what court filings support issuance of the order, (3) the court must find the filings frivolous or harassing, and (4) the order must be narrowly tailored to curb the abuses of the particular litigant. See De Long, 912 F.2d at 1147-48. Our review of the record demonstrates that all four requirements have been met in this case.
The district court did not abuse its discretion by determining that Banks’ complaint fell within the scope of the pre-filing review order. See West v. Procunier, 452 F.2d 645, 646 (9th Cir.1971). Because Banks failed to establish that his complaint was not frivolous or harassing, we affirm the district court’s denial of Banks’ request to file the complaint. See Moy, 906 F.2d at 469-70.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.